ORDER
The petition of the Guilford County Department of Social Services and its Director for a Writ of Supersedeas is allowed. The order of Foster, District Court Judge, dated 16 December 1983, holding that the Interstate Compact for the Placement of Children does not pertain because the mother was physically present in the courtroom and relieving the Guilford County Department of Social Services of the legal and physical custody of James Adam Linn and restoring custody of said child to his mother, Beverly Linn, is hereby vacated. The cause is remanded to the North Carolina Court of Appeals for further remand to the District Court, Guilford County, for further proceedings in accordance with Article 4A, Chapter 110, North Carolina General Statutes — Interstate Compact on the Placement of Children.
By order of the Court in Conference this 18th day of January, 1984.
Frye, J.
For the Court